Citation Nr: 1826976	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the recoupment of severance pay in the amount of $7,245.60 by withholding VA disability compensation benefits was proper. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active duty service from January 1978 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO) which continued the 30 percent rating assigned for the Veteran's service-connected left knee disability. 

Although the Veteran requested a hearing in the October 2014 VA Form 9, Substantive Appeal; he withdrew that request in a November 2015 statement.  38 C.F.R. § 20.702 (e). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The recoupment of a Veteran's severance pay from VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The Veteran was separated from active service in September 1981.  According to a January 1982 rating decision, service connection for a left knee disability was granted effective September 23, 1981, rated as 30 percent disabling.  According to an April 1982 letter, VA compensation was to be withheld in the amount of $370.97 from September 23, 1981 to February 28, 1982 due to receipt of retired pay.  Disability compensation pay was approved in the amount of $162.00 effective March 1, 1982.  

The Veteran was removed from Temporary Disability Retired List (TDRL) on May 31, 1983.  Records reflect that he received severance pay in the amount of $7,245.60 at that time.  Records dated in August 1983 reflect that the Veteran's recoupment balance was $7245.60 and that his compensation and pension award of $173.00 was being deducted-offset by $173.00.  According to a November 1984 record, it was noted that the Veteran failed to report for a routine future exam and that the award would be adjusted to suspend the withholding.  According to a December 1985 Notice of Benefit Payment Transaction, the Veteran's account was in suspense for 12 months or more.  A C&P Master Record Audit Writeout reflects that the recoupment offset amount would be $179.00 beginning April 1, 1983.  It was also noted that the new monthly rate was $185.00 effective December 1, 1984, but that the rate was not adjusted because it was in suspense.  According to a May 1986 Notice of Benefit Payment Transaction, the recoupment balance at termination was $4,602.20.  In August 1986, the Veteran stated that he wanted to resume recoupment of his severance pay so he could start receiving disability benefits.  However, in October 1986, it was noted that the Veteran failed to report for his examination again and that his benefit remained terminated.  In March 1995, it was noted that the Veteran's claim for service-connected disability compensation was denied as the Veteran failed to report for his VA examination.  

In a May 2013 letter, the Veteran was notified that VA had to hold back part of his VA compensation benefits until the severance pay was paid back.  The Veteran at the time responded that he felt his severance pay was recouped by VA 30 years prior.  It is unclear whether and how much of the severance pay has already been recouped and what amount is owed.  According to the Veteran's VA Form 9, Substantive Appeal, the Veteran also requested an audit of payments made to him by VA and payments applied to repayment of his severance pay.  As a full accounting of the debt owed has not been documented and provided to the Veteran, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an audit that clearly shows the amounts withheld or recovered from the Veteran as part of the recoupment of the $7,245.60 in separation pay.  (As discussed above, it appears that a May 1986 Notice of Benefit Payment Transaction, the recoupment balance at termination was $4,602.20.)  The above audit should be provided to the Veteran and a copy associated with the claims file.

2.  After the above is complete, readjudicate the Veteran's claim.  If a full grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  They should be given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


